

Exhibit 10.59


AMENDMENT NO. 1
TO


EMPLOYMENT AGREEMENT BETWEEN ROCKET FUEL LIMITED AND DAVID GOSEN




This Amendment No. 1 (the “Amendment”) effective from April 6, 2017 (the
“Effective Date”) amends the employment agreement (the “Employment Agreement”)
by and between Rocket Fuel Limited (the “Company”) and David Gosen (the
“Employee”) dated May 10, 2016. Capitalized terms used but not otherwise defined
in this Amendment shall have the meanings ascribed to them in the Employment
Agreement.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and Employee have agreed at the request of
Employee to amend the Employment Agreement as set out below:


1.
Amendment. With effect from the Effective Date, Section 9 of the Employment
Agreement shall be deleted and replaced as follows:



“    9    Pension and Special Cash Payment
9.1
You shall remain enrolled in our Group Personal Pension Scheme (the “Pension
Scheme”) as long as you meet statutory enrolment criteria. In these
circumstances we will make employer contributions to the Pension Scheme in
respect of you in the fixed amount of £833.33 per calendar month (the “Pension
Contribution”). Further details (including details of the enrolment criteria)
are available from Human Resources.



9.2
At the end of each tax year of your employment (or on termination of this
Agreement), we will make a cash payment to you (the “Special Cash Payment”)
equal to six percent (6%) of your base salary that has accrued through the
months in said tax year less the total amount of any Pension Contribution made
in respect of the same tax year. The Special Cash Payment will not be
consolidated into base salary nor will it count towards any remuneration-related
benefits such as pension entitlement or life assurance and shall be subject to
deductions for tax and national insurance contributions as may be required.



9.3
Employee expressly acknowledges that clauses 9.1 and 9.2 above have been agreed
at the specific request of Employee in lieu of employer contributions of 6% of
base salary into the Pension Scheme as standard.”

2.
Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Amendment delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Amendment.



[Signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment.




COMPANY
ROCKET FUEL LIMITED


 
By:
/s/ Randy Wootton
 
Title:
Chief Executive Officer
 
Date:
Dec-20-2016





EMPLOYEE
DAVID GOSEN


 
By:
/s/ David Gosen
 
Title:
Senior Vice President, International
 
Date:
Dec-20-2016





